Case 6:19-mc-00025-CEM-GJK Document 35 Filed 07/02/19 Page 1 of 2 PageID 687



                 IN THE UNITED STATES DISTRICT COURT, IN AND FOR
                         THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

AMERICAN CLAIMS MANAGEMENT,
INC.,

               Plaintiff and Counterclaim                 Misc. Action. 6:19-MC-00025-CEM-GJK
               Defendant,
                                                          Underlying Case Pending in the United States
       v.                                                 District Court for the Southern District of
                                                          California
ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY (fka Darwin                             Case No.: 18-CV-0925 JLS (MSB)
Select Insurance Company),

               Defendant and
               Counterclaimant.
                                                 /

   JOINT NOTICE OF STAY FOLLOWING CASE MANAGEMENT CONFERENCE

       Non-party Mark E. King (“Mr. King”) and American Claims Management, Inc. (“ACM”)

respectfully submit notice that, following a case management conference on June 24, 2019, United

States Magistrate Judge Michael S. Berg entered an order on June 28, 2019 in the underlying case

pending in the United States District Court for the Southern District of California staying the

deposition of Mr. King. A true and correct copy of the order is attached hereto as Exhibit A. This

parallel stay will last through the next case management conference with Judge Berg on July 30,

2019, at which time the parties will report on the status of Mr. King’s pending objection to the

district judge, including this Court’s entry of a stay.




                                                  -1-
Case 6:19-mc-00025-CEM-GJK Document 35 Filed 07/02/19 Page 2 of 2 PageID 688



Dated: July 2, 2019                                    Respectfully submitted,

                                                       /s/ Lawrence P. Ingram______________
                                                       Lawrence P. Ingram FBN: 855510
                                                       Melissa B. Murphy FBN: 70071
                                                       Freeborn & Peters LLP
                                                       201 North Franklin Street, Suite 3550
                                                       Tampa, FL 33602
                                                       Telephone: (813) 488-2920
                                                       Email: lingram@freeborn.com
                                                              mmurphy@freeborn.com
                                                              pgeer@freeborn.com
                                                              mbennett@freeborn.com
                                                       Counsel for Non-Party Mark E. King

                                                       COOLEY LLP
                                                       WILLIAM V. O’CONNOR (pro hac vice)

                                                       /s/ William V. O’Connor______________
                                                       William V. O’Connor (pro hac vice)

                                                       Attorneys for Plaintiff and Counterclaim-
                                                       Defendant American Claims Management,
                                                       Inc.



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, the forgoing was filed using the Court’s CM/ECF

system, which will send electronic notice of filing to all counsel of record.

                                                       /s/ William V. O’Connor______________




                                                 -2-
